Citation Nr: 1339786	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  07-25 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral knee strain (claimed as a bilateral knee condition), to include as secondary to service-connected degenerative joint disease of the left hip.

2.  Entitlement to service connection for lumbar strain (claimed as lumbar scoliosis), to include as secondary to service-connected degenerative joint disease of the left hip.

3.   Entitlement to service connection for right hip strain (claimed as right hip condition), to include as secondary to service-connected degenerative joint disease of the left hip.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was afforded a Travel Board hearing in June 2011.  A transcript of this hearing has been associated with the record.

In September 2011, the Board reopened the claims for entitlement to service connection for bilateral knee strains, lumbar strain and right hip strain.  The reopened claims along with the issues of entitlement to service connection for bilateral hearing loss and tinnitus were remanded for further evidentiary development.  In June 2013, the case was once again remanded for additional development.  The case has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that additional development is still required prior to adjudicating the Veteran's claims for service connection.

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Bilateral Knees, Lumbar Spine, Right Hip

The Veteran seeks entitlement to service connection for a bilateral knee disability, a lumbar spine disability and a right hip disability, including as secondary to his service-connected left hip degenerative hip disease.  Specifically, he reports an incident in service in which he fell off a ladder and hurt his knees and legs.  He asserts that from 1978 to 1991 he continuously had problems with both his hips and knees which were associated with the fall he had in service but he learned to live with the pain and used over the counter medications for treatment.  He indicated that in 1991, he could no longer take the pain, so he sought treatment from a chiropractor.    

The service treatment records show that in September 1977, the Veteran complained that he had hit his knee the previous night and now he had left hip pain.  In October 1977, he reported pain in the left thigh region.  He stated that he had fallen down a ladder two weeks earlier.  His previous left hip surgery was noted and he indicated that he had pain in the groin continuing since the surgery.  In January 1978, he complained of knee problems.  He said that he had been injured in a motorcycle accident two years earlier.  He was sent to sick call where he complained of left hip difficulty.  Examination of the legs showed normal range of motion bilaterally.  He had pain in the left hypochondriac quadrant.  In a February 1979 orthopedic consultation, the Veteran complained of a limp with pain in the region of the right greater trochanter, presently asymptomatic.  On examination there was a normal range of motion of both hips.  There was tenderness in the region of the right trochanter, and the impression was mild trochanteric bursitis.  Later in February 1979, it was noted that he hit his right lower leg on a ladder, and he had swelling under the right patella.  X-rays were negative for fracture.  The assessment was contusion over the knee.  In October 1979, he complained of pain in the left hip and knee.  His left hip history was noted and the assessment was degenerative joint disease, left.  The separation examination in November 1980 did not disclose any abnormalities of the lower extremities.

Post-service treatment records show that the Veteran has received treatment for back, hip and bilateral knee pain since 1992.  He is currently diagnosed as having bilateral knee strain, right hip strain and lumbar strain/osteophytosis.

A July 2004 private chiropractor opined, after reviewing the military records, that there was "a high degree of probability" that the Veteran's symptoms and x-rays findings are directly related to the injuries he sustained in the military. Also of record is a June 2011 private medical opinion relating the etiology of the Veteran's claimed disabilities of the knees, back and right hip.  The opinion is positive and purports to attribute these conditions to the Veteran's service-connected left hip disability directly and through aggravation.  Both opinions, however, are not supported by sufficient rationale.       
  
An April 2009 VA examination report contains a negative etiological opinion on direct service connection and indicates that with respect to secondary service connection related to the left hip, that any opinion could not be rendered as there was no medical evidence in the literature and no consensus expert opinion on "this matter."  The opinion did not address whether the Veteran's left hip disability, which had resulted in an altered gait, had chronically aggravated the Veteran's disabilities of the knees, low back and right hip.  Moreover, the examination report did not clearly address the Veteran's reported history.  The Board remanded the claim in September 2011 for further VA examination and opinions.

The Veteran underwent a VA joints examination in October 2011.  However, the examiner failed to adequately answer the questions posed by the Board in its September 2011 remand directives.  The Board noted that while the Veteran was diagnosed as having lumbar strain/arthritis, the examiner failed to render an opinion with respect to this disorder.  The examiner concluded that the Veteran's bilateral knee and right hip conditions are not related to events that occurred in service, however, the rationale provided is incomplete as there were words missing from the end of the last sentence, such that the Board could not be certain that there is no further reasoning which was cut-off in the print-out.  The examiner also concluded that the Veteran's bilateral knee and right hip condition are not secondary to or aggravated by his service-connected left hip disability.  However, the examiner failed to provide a rationale as to the question of aggravation.  Lastly, the examiner noted that the private medical opinion was not reviewed and therefore the examiner was unable to comment on the opinion or rationale if one was given. 

Also, in October 2012, an independent medical opinion was provided by a podiatrist at the AMC with regard to the etiology of the lumbar strain claim.  The podiatrist provided negative nexus opinions with respect to the back claim on a direct and secondary basis.  However, the Board noted that the case was remanded in September 2011 for a VA medical examination and opinion, not an independent medical opinion.  There was no indication that the October 2011 examiner was not available to provide an addendum with respect to the low back claim.  Accordingly, the Board remanded the claim in June 2013 for further clarification from the October 2011 examiner with respect to the bilateral knee, back and right hip claims.

A further opinion with respect to each of the claims was provided in a June 2013 report by the same examiner who conducted the October 2011 examination.  However, the Board finds that this examination report is also inadequate for the following reasons:  the examiner referenced only some but not all pertinent treatment records in rendering negative direct service connection opinions; the examiner failed to address the Veteran's report of ongoing knee and hip pain since service discharge; and the examiner cited to general research in rendering negative secondary service connection opinions (with respect to the bilateral knee and right hip claims).  The examination report also contains several incorrect references to the right shoulder (instead of the right hip).  The Board also notes that there is no adequate medical opinion of record with respect to whether the Veteran's lumbar spine disability has been caused or aggravated by the service-connected left hip disability.  In light of these deficiencies, the Board finds that further VA opinions with respect to the claims for service connection for bilateral knee strain, lumbar strain and right hip strain, to include as secondary to service-connected degenerative joint disease of the left hip is warranted.  

Hearing Loss and Tinnitus

With respect to the claims for service connection for bilateral hearing loss and tinnitus, the Veteran contends that both disorders are due to his in-service job as a jet engine mechanic where he was exposed to noise from jet engines, auxiliary power units, helicopters, machine guns, tools, catapults and generators.  The Veteran is currently diagnosed as having bilateral hearing loss and tinnitus. 

Following a March 2009 VA audiology consult, the VA audiologist noted that the Veteran's "military noise exposure [was] more likely as not a contributing factor to this Veteran's hearing impairment."  However, the audiologist noted that the results were consistent with aging, as well as noise-induced cochlear pathology.  The audiologist did not adequately address the Veteran's history and medical records, particularly the service treatment records in rendering the statement.  On VA examination in February 2010, the examiner concluded that the Veteran's bilateral hearing loss and tinnitus were less likely than not a result of noise exposure in service, "although subsequent hearing loss from unprotected occupational noise exposure cannot be determined."  The Board found the February 2010 examination report insufficient in that, on the one hand, the examiner found that the Veteran's hearing troubles are less likely than not related to service, but on the other hand appears to find it speculative to attribute this disorder to occupational noise exposure.  Therefore, the Board remanded the case in September 2011 for the Veteran to undergo further VA examination. 

In a January 2012 report, a VA audiologist concluded that the Veteran's bilateral hearing loss and tinnitus were not caused by or a result of military service.  As part of the rationale, the examiner noted that there is no evidence of acoustic trauma or constant pathologic tinnitus in the service treatment records.  However, the examiner did not address the Veteran's credible reports of experiencing excessive noise due to his in-service job as a jet engine mechanic.  Moreover, the examiner also noted that there was evidence of occupational noise exposure levels and health problems that could account for the current levels of hearing loss, but ultimately concluded that the hearing loss is a flat configuration which is not consistent with noise damage bilaterally.  The Board found this statement to be internally inconsistent as the examiner appeared to attribute, at least in part, the Veteran's current hearing loss to occupational noise exposure but then states that the hearing loss is not consistent with noise damage.  With respect to tinnitus, the examiner concluded that the date and circumstances do not match the Veteran's military service period and circumstances of onset during military service.  No further clarification was provided.  The Board remanded this claim in June 2013 for further clarification. 

A VA opinion was obtained in July 2013 from the same examiner who authored the January 2012 examination report.  The examiner continued to provide negative nexus opinions with respect to both the hearing loss and tinnitus claims.  As for a rationale for each claim, the examiner essentially cut and pasted sections from the previous January 2012 examination report which, as noted above, the Board had previously found to be insufficient.  The examiner did not address the Veteran's credible reports of noise exposure in service as a jet engine mechanic.  Essentially, no additional clarification or insight was provided with respect either claim.  Thus, further clarification with respect to both claims is still warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall forward the claims file to an appropriate VA examiner, other than the examiner who provided the October 2011 joints examination and June 2013 supplemental report for the purpose of ascertaining the presence, nature and likely etiology of any disabilities of the knees, low back and right hip.  The Veteran may also be scheduled for another VA examination if this is deemed necessary.

The examiner is requested to review all pertinent records associated with the claims file and all relevant electronic records, including the Veteran's service treatment records and post-service medical records. 

The examiner should indicate whether, based on review of the claims file, with complete rationale, it is at least as likely as not (a 50 percent probability or greater) that any disabilities of the knees, low back and right hip, is/are attributable to service, particularly the documented in-service fall from a ladder. 

The examiner should also provide an opinion, based on a review of the claims file, with complete rationale, is it at least as likely as not (a 50 percent probability or greater) that any disabilities of the knees, low back and right hip is/are secondary to or aggravated by the service-connected left hip disability.

In rendering the requested opinions, the physician should specifically consider and discuss the following:  pertinent service treatment records referencing knee and hip complaints referenced above; the Veteran's assertions of ongoing bilateral knee and hip pain following service discharge; and the July 2004 and June 2011 private medical opinions. 

The examiner is asked to provide an explanation for all conclusions reached based on medical principles and the medical and lay evidence of record.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

2.  The RO/AMC shall forward the claims file to an appropriate VA examiner, other than the audiologist who provided the January 2012 report and July 2013 supplemental report, to ascertain the presence, nature and likely etiology of bilateral hearing loss and tinnitus.  The Veteran may also be scheduled for another VA audiology examination if this is deemed necessary.

The examiner is requested to review all pertinent records associated with the claims file and all relevant electronic medical records, including the Veteran's service treatment records and post-service medical records. 

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran's noise exposure in service as a jet engine mechanic is conceded.  The examiner should state an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's current bilateral hearing loss and tinnitus is causally or etiologically related to his military service, including noise exposure.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause. 
 
The examiner is asked to provide an explanation for all conclusions reached based on medical principles and the medical and lay evidence of record.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

3.  If further examinations are needed, the Veteran must be advised of the importance of reporting to these examinations and of the possible adverse consequences, to include the denial of the claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of any notification letter sent to the Veteran advising him of the time, date, and location of any needed examinations must be included in the claims folder and must reflect that they were sent to his last known address of record.  If he fails to report to any examinations deemed necessary, the claims folder must indicate whether the notification letter was returned as undeliverable.

 4.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal 
must then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


